ORDER GRANTING PETITION FOR REINSTATEMENT
The Indiana Supreme Court Disciplinary Commission, upon review of the hearing officer's findings of fact and recommendation regarding petitioner William P. Headlee's Petition for Reinstatement, ree-ommends to this Court that the petitioner be reinstated to the practice of law in this state. This matter is now before us for final resolution.
We now find that the petitioner has demonstrated satisfaction of the elements prerequisite to reinstatement as contained in Admis.Disc.R. 28(4). Accordingly, we find that he should be reinstated to the practice of law in this state.
IT IS, THEREFORE, ORDERED that William P. Headlee's petition for reinstate ment to the practice of law in this state is hereby granted. Accordingly, he is reinstated to the practice of law, effective immediately.
The Clerk of this Court is directed to forward notice of this Order the petitioner or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to Hearing Officer Robert L. Lewis.
All Justices concur.
/s) Randall T. Shepard Chief Justice